Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 08/11/2021.  Claims 1-14 of which claim 1 is independent, were pending in this application and have been considered below.
3.            Claims and abstract objections are withdrawn in view of the arguments 
4.            Claim rejections under 35 USC § 112 (b) are withdrawn in view of the amendments.
Examiner's Amendment
5.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
               
6.            Authorization for this examiner's amendment was given in a telephone interview with Soumya Panda, Attorney for Applicants, Reg. No 43,922, on 8/23/2021.

7.         The application is amended as follows:
	Claims 7, 8, 9,10,12 and 13 are amended as follow:

, which the BS is initially provided with, is obtained by a global positioning system (GPS) 

8.  (Currently amended)  The beam training method according to claim 1, wherein the mobile communication network is a 5G network and the UE position estimate, which the BS is initially provided with, is determined by multilateration with sub- 6GHz signals.

9.  (Currently amended)  The beam training method according to claim 1, wherein the UE position estimate, which the BS is initially provided with, is an average position within a cell where the UE is located.

10.  (Currently amended)  The beam training method according to claim 1, wherein the standard deviation of the position estimate or a standard deviation of  an angle of arrival is approximated by a Cramer-Rao Lower Bound or a Ziv-Zakai bound.

12.  (Currently amended)  The beam training method according to claim 1, wherein each beam dictionary defines beams having various beamwidths or pointing directions which are angularly not uniformly distributed.

or pointing directions of the beams of at least one beam dictionary of the plurality of beam dictionaries are dynamically defined.

Allowable Subject Matter
8.         Claims 1-14 are allowed.
9.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
10.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.         The following is a statement of reasons for allowance: 
Regarding claim 1, the prior art of record, specifically XIE et al.( “Position-Aided Fast Beam Training in mm-Wave Multiuser MIMO Systems”, Journal of Communications Technology and Electronics vol 64 no 1272 XP0370279870 December 1 27019 nades 1391-1397 ) (see ids) teaches a method where the position information can be used to compute the pointing direction and essentially eliminate the beam alignment overhead.
NOR et al(“Li-Fi Positioning or Efficient Millimeter Wave Beamforming Training in Indoor Environment’, Mobile Networks and Applications, vol. 24, no. 2,  the use of the millimeter wave (mm Wave) band and the visible light band, ie., light-fidelty (Li-Fi), in
wireless access. 
However, none of the prior arts cited alone or in combination provides the motivation to teach - - - the BS and the UE performs performing a first iterative loop wherein: (a) the BS transmits, to the UE, first downlink pilot symbols using [[its]] a currently selected beam for the BS; (b) the UE updates [[its]] the UE position estimate and the standard deviation thereof from the transmitted received first downlink pilot symbols and sends [[said]] the updated position estimate and the updated standard deviation to the BS; (c) the BS uses [[said]] the updated UE position estimate and the updated standard deviation to select a beam having the smallest beamwidth while covering the UE and meeting [[said]] the constraint of the predetermined maximum beam selection error probability (SBs); [[said]] the first iterative loop being repeated until a standard deviation of the position of the UE lies below a predetermined position error threshold (8 ); the BS and the UE performing a second iterative loop wherein: 2Application No. 17/104,408 Reply to Office Action of April 23, 2021 (a') the BS transmits second downlink pilot symbols using [[its]] the currently selected beam for the BS; (b') the UE updates an estimate of a direction of arrival (y/') of [[the]] a signal received from the BS and a standard deviation of this direction of arrival (8,); (c') the UE uses [[said]] the updated direction of arrival and the standard deviation thereof to set a beam pointing towards the updated direction of arrival and having the smallest beamwidth meeting a constraint of a predetermined maximum beam alignment error probability (15); the iterations of the first loop and second iterative loops being stopped if the standard deviation of the position of the UE lies below [[said]] a predetermined position error threshold (8d) and the standard deviation of the direction of arrival lies below [[said]] a predetermined angular error threshold as recited in claim .
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 28, 2021